                                                                        Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

LOVENSON ALLEN MOSE,

      Plaintiff,

v.                                                 Case No. 3:18cv493-LC-HTC

DEMONTMOLLIN, et al.,

     Defendants.
_________________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated September 27, 2019 (doc. 52). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Defendant Nelson’s Motion to Dismiss (doc. 44) is GRANTED.
                                                                          Page 2 of 2


      3.     The clerk is directed to terminate Defendant Nelson as a Defendant in

this case.

      DONE AND ORDERED this 30th day of October, 2019.




                               s /L.A. Collier
                               LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv493-LC-HTC
